Citation Nr: 1023689	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, and to include 
as secondary to a low back disorder and cervical strain and 
degenerative joint disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain and degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied service 
connection for depression.  The claims file was subsequently 
transferred to the RO in Montgomery, Alabama for further 
handling.  

The Veteran testified at an October 2009 Travel Board hearing 
which was held at the Montgomery RO.

The Board notes that the September 2004 rating decision also 
denied the Veteran's claims of service connection for a back 
disorder and for cervical strain and degenerative joint 
disease.  In a subsequent March 2009 rating decision, the 
Veteran was granted service connection for a back disorder 
with a 10 percent initial evaluation, and for cervical strain 
and degenerative joint disease also with a 10 percent initial 
evaluation.  In October 2009, the Veteran filed a Notice of 
Disagreement concerning the initial evaluations assigned for 
his back and neck disorders.  No further action has been 
taken by the RO with regard to those issues.

The Board also observes that the Veteran filed a claim for 
service connection for hemorrhoids in April 2009.  Although a 
letter advising the Veteran as to the evidence necessary to 
substantiate his claim for hemorrhoids was mailed to him in 
May 2009, no further action has been taken by the RO as to 
that issue as well.  The issue of entitlement to service 
connection for hemorrhoids has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a low back disorder and entitlement to an 
initial evaluation in excess of 10 percent for cervical 
strain and degenerative joint disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is service connected for a low back disorder 
and for cervical strain and degenerative joint disease.

2.  The Veteran has been diagnosed with depression which has 
been shown to be caused by symptoms from his service-
connected low back and cervical spine disorders.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include depression, as secondary to 
low back disorder and cervical strain and degenerative joint 
disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran asserts in his July 2002 claim and 
his October 2009 hearing testimony that he suffers from 
severe depression that is caused by the symptoms of his back 
and neck disorders.  As noted previously, the Veteran is 
service-connected for low back and cervical spine disorders.

A July 2004 VA examination report provides a multi-axis 
diagnosis which includes recurrent and severe major 
depressive disorder with psychotic features.  In the report, 
the examiner opined that the etiology for the diagnosed 
depression includes difficulties coping with the transition 
from military to civilian life, job stressors, and coping 
with his chronic medical conditions.

A January 2010 expert medical opinion, which was rendered 
after a review of the Veteran's claims file, reflects the 
etiology opinion that the Veteran's depression is as likely 
as not exacerbated by the condition related to his low back 
and cervical spine disorders.  In support of this conclusion, 
the psychiatric expert noted that medical conditions such as 
chronic pain, are known to exacerbate or cause mood 
disorders, and can result in depressed moods that are chronic 
in nature.  The expert noted that the Veteran had reported 
drug abuse in the past.  She also observed, however, that the 
Veteran reported at his September 2008 VA examination that he 
was no longer using drugs yet was continuing to report 
persistent mood issues.

Based upon the foregoing evidence, the Board finds that the 
Veteran's depression is proximately due to his service-
connected low back disorder and cervical strain and 
degenerative joint disease.  Accordingly, the criteria for 
service connection for depression on a secondary basis 
pursuant to 38 C.F.R. § 3.310(b) have been met.  The 
Veteran's claim is granted in full.

II.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§ 3.159.  Nevertheless, given the favorable action taken 
above with regard to the above issue, no further notification 
or assistance in developing the facts pertinent to this 
limited matter is required at this time.  Indeed, any such 
action would result only in delay.


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, and to include as secondary to low back 
disorder and cervical strain and degenerative joint disease, 
is granted.






REMAND

As to the Veteran's claims of entitlement to an initial 
evaluation in excess of 10 percent for a low back disorder 
and an initial evaluation in excess of 10 percent for 
cervical strain and degenerative joint disease noted above, 
the RO received the Veteran's timely Notice of Disagreement 
in October 2009.  Under the circumstances, the Veteran must 
be furnished with a Statement of the Case addressing his 
claims for increased initial ratings for his low back and 
cervical spine disabilities.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should 
be furnished with a Statement of the Case 
addressing the issues of entitlement to an 
initial evaluation in excess of 10 percent 
for a low back disorder and entitlement to 
an initial evaluation in excess of 10 
percent for cervical strain and 
degenerative joint disease.  This issuance 
must include all regulations pertinent to 
the case at hand, as well as an 
explanation of the Veteran's rights and 
responsibilities in perfecting an appeal 
as to those issues. 

Then, if indicated, this matter should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


